6:20-cv-00423-JFH Document 72-1 Filed in ED/OK on 02/12/21 Page 1 of 7




                EXHIBIT ZZ –
                 Decl. Haven
6:20-cv-00423-JFH Document 72-1 Filed in ED/OK on 02/12/21 Page 2 of 7
6:20-cv-00423-JFH Document 72-1 Filed in ED/OK on 02/12/21 Page 3 of 7
6:20-cv-00423-JFH Document 72-1 Filed in ED/OK on 02/12/21 Page 4 of 7




     ATTACHMENT 1 –
  Tiger Haven Transfer List,
  dated September 28, 2020
6:20-cv-00423-JFH Document 72-1 Filed in ED/OK on 02/12/21 Page 5 of 7
6:20-cv-00423-JFH Document 72-1 Filed in ED/OK on 02/12/21 Page 6 of 7
6:20-cv-00423-JFH Document 72-1 Filed in ED/OK on 02/12/21 Page 7 of 7
